Citation Nr: 1539773	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  05-35 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to March 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for posttraumatic stress disorder (PTSD), schizophrenia, headaches, and status post fronto temporal craniotomy.  The Veteran filed a notice of disagreement and perfected the appeal as to the denial of the psychiatric disorder and headaches only.

In August 2007, the Veteran appeared before the undersigned Veterans Law Judge for a Travel Board hearing.  A transcript of that hearing is of record.

In December 2007, the Board issued a decision denying the claim for service connection for PTSD and remanding the matter of whether service connection is warranted for schizophrenia and for headaches.  The Veteran did not challenge the Board's denial of service connection for PTSD and it became final.  38 U.S.C.A. § 7104 (West 2014); 38 U.S.C.A. §38 C.F.R. § 20.1100 (2015).  In July 2009, the Board also noted that in a November 2002 rating decision, the RO denied the claim for service connection for an adjustment disorder with depressed mood.  The Veteran also did not appeal that decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2002).  The Board, however, found that the claim for schizophrenia is different from the issues decided in the November 2002 rating decision and the Board's December 2007 decision, such that new and material evidence was not required.  Further, the Board noted that when a claimant makes a claim for a specific psychiatric disorder, he is seeking service connection for disability manifested by psychiatric symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim to that of a single claim for service connection for an acquired psychiatric disorder.  The Board remanded this issue, along with the headache issue in July 2009, April 2012, and February 2013.  In August 2013, the Board issued a decision denying the Veteran's claims for service connection for a headache disorder and for an acquired psychiatric disorder.  The Veteran appealed the decision as to an acquired psychiatric disorder to the Court of Appeals for Veterans Claims (Court).  The Veteran did not appeal the claim related to a headache disorder.  In October 2014, the Court issued a Memorandum Decision, which vacated the Board's August 2013 decision denying service connection for an acquired psychiatric disorder and remanding it for readjudication in accordance with the findings in the Memorandum Decision.

In April 2015, the Veteran's representative submitted a private psychologist's report in support of the Veteran's claim.  The representative waived the Veteran's right to have this evidence initially reviewed by the RO prior to the Board's adjudication.

The record before the Board includes the Veteran's paper claims files, as well as electronic files within Virtual VA and the Veterans Benefits Management System.  A review of the electronic records reveals that they are largely duplicative of the records within the paper claims file, and those records that are not duplicative are not relevant to the issue decided herein.


FINDING OF FACT

The medical evidence of record establishes that it is as likely as not that the Veteran's current acquired psychiatric disorder is a result of experiences during his active service.


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  As the Board's decision to grant service connection for a psychiatric disorder herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with VA's duties to notify and assist.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran contends that his current psychiatric disorder, to include schizoaffective disorder, major depressive disorder, and cognitive disorder, is related to his active duty service.  During an August 2007 hearing before the Board, the Veteran testified that he was exposed to physical and psychological abuse during service.  He stated the he was given a court martial in late 1979 for being absent without official leave (AWOL).  He noted that he was reduced in grade from E-4 to E-1, that he was sentenced to 30 days of hard labor, and that he was required to forfeit two months worth of pay.  He explained that his sergeants began abusing him during his incarceration by pulling him out of bed late at night, pouring water on him, beating him up with pillows, and pulling him out of the lunch line to do sit-ups.  He acknowledged that he never reported these incidents, never sought treatment for any psychological problems during service, and never experienced any psychological symptoms during service, but stated that he began having nightmares and sleep disturbance after his separation from service.

The Veteran's service treatment records are negative for any complaints of or treatment for a psychiatric disorder during service.  An October 1976 entrance examination shows that the Veteran's psychiatric status was normal.  In a report of medical history, completed at that time, the Veteran denied a history of frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  A February 1980 personnel record reveals that the Veteran declined a separation medical examination. 

Service personnel records are also silent as to any indication that the Veteran was exposed to psychological or physical abuse during service, although they do show multiple instances of misconduct.  In October 1979, the Veteran underwent a summary court-martial and pleaded guilty to having gone AWOL from October 1, 1979 to October 3, 1979, in violation of Article 86 of the Uniform Code of Military Justice.  The approved sentence included reducing the Veteran's pay grade to Private E-1, forfeiture of $200 for one month, and confinement with hard labor for 30 days.

Social Security Administration (SSA) records show that the Veteran was found to be disabled in 1991 with a primary diagnosis of depressive reaction and a secondary diagnosis of cerebral aneurysm status post clipping.  Medical records from 1991 show that the Veteran suffered a cerebral aneurysm in February 1991, which resulted in a subarachnoid hemorrhage.  He underwent a left pterional craniotomy with aneurismal clipping.  A November 1991 private treatment record reflects that the Veteran developed depression following his brain surgery.  The diagnoses included cephalalgia and vertigo in conjunction with a subarachnoid hemorrhage; chronic bronchitis; and probable depression.  A February 1992 SSA disability evaluation reflects the Veteran's reports that he was in very good physical condition until February 1991, when he suffered a subarachnoid hemorrhage.  Mental status examination was administered, and the examiner noted that the Veteran had some depression.  However, the examiner concluded that no psychiatric diagnosis was readily apparent from the interview and test data, but that additional sessions might uncover chronic symptoms suggesting dysthymia.  A February 1992 SSA psychiatric review reveals a finding of depressive syndrome characterized by sleep disturbance, flat affect, and slightly depressed mood.  The examiner noted that the Veteran had mild reactive depression secondary to aneurysm and recent divorce.  At the time of a July 1992 psychiatric examination, the Veteran complained of feeling shaky with episodes of anxiety following a cerebral hemorrhage the preceding year.  He noted that he was being treated for nervousness and took medication.  Mental status examination was conducted, and the Veteran reported suicidal ideation.  Nevertheless, the examiner concluded that there was "insufficient evidence to warrant a psychiatric diagnosis."  A July 1992 SSA psychiatric review reflects evidence of depressive syndrome characterized by sleep disturbance, psychomotor retardation, difficulty concentrating or thinking, and mild depression.

VA treatment records from June 2002 to July 2002 reveal that, in June 2002, the Veteran's wife reported that the Veteran was depressed with suicidal ideation since he lost his job, and that he was again using cocaine.  The diagnoses were depression with suicidal ideation and substance abuse.  The Veteran was admitted to a VA substance abuse program with diagnoses including alcohol and cocaine abuse and depressive disorder.  The treatment records show that this was his first VA admission.  The Veteran reported a more than 10-year history of drug abuse and a 25-year history of alcohol abuse.  He noted that he had undergone two different abuse programs.  Another June 2002 VA treatment record shows that the Veteran reported feeling depressed and angry, having thoughts of hurting himself and his family, feeling frustrated that he did not have a job, and feeling worthless.  He stated that his problem was drugs, and that he had been going downhill since he lost his job.  He also reported that this was his "first time coming to [a] VA hospital."  

An August 2002 record reflects diagnoses of alterations in mood, depression, and feeling nervous inside.  Another August 2002 VA treatment record reveals a diagnosis of substance-induced mood disorder.  The record notes the Veteran's history of substance abuse, including Valium, cocaine, and marijuana.  He stated he had been drug free for 1.5 years, but relapsed in June 2002 when he lost his job.  The record notes that the Veteran was "seen for the first time in MHC (mental health clinic)" and that he was in a drug rehabilitation program at Bradford in Birmingham.

In October 2002, the Veteran underwent a VA mental disorders examination.  He complained of depressive thoughts on a weekly basis, crying spells, and depressive feelings in response to headaches, joint pains, financial limitations, and interpersonal conflict.  He noted a history of two suicidal threats with a gun and an attempt to overdose on cocaine after which he was admitted to a VA substance abuse program for treatment.  He complained of daily feelings of frustration and guilt because he could not hold a job.  He also noted irritability and sleep disturbance with nightmares.  The Veteran reported that he had a brain aneurysm in 1989 with lasting effects including having to re-learn how to walk, speak, think, and keep his balance.  He noted a fair recovery of functioning.  The Veteran stated that, during military service, he drank during the day and missed formation resulting in an Article 15 and being sent to a correctional facility.  He also stated that he used marijuana minimally during service and used cocaine on the weekends during service.  He indicated that he was referred to the Army psychiatric clinic several times during service in connection with anger, but that he did not attend any appointments.  He stated that he continued to drink heavily after service discharge and that he decreased his alcohol consumption in 1995.  He reported that he used powdered cocaine sporadically over the years and that he began using crack cocaine in 2001.  He stated that he completed a private 30-day substance abuse treatment program, after which he remained abstinent for 15 months.  He was fired from his job in 2002 and relapsed into drug use at that time.  Thereafter, he was admitted to the VA substance abuse program.  Mental status examination was performed, and the diagnoses were alcohol abuse, cocaine abuse, and adjustment disorder with depressed mood.  Significantly, the examiner noted that the Veteran's depressive symptoms seemed to be reactive to current stressors and that some symptoms could be sequelae of the 1989 aneurysm.  There was no discussion in this report, however, as to whether any current disorder was at least as likely as not causally connected to the Veteran's military service.

A November 2002 VA treatment record reflects the Veteran's complaints of feeling angry. The physician noted that the Veteran's mother had recently passed away.  He complained of feeling angry and hearing voices.  The diagnoses included schizoaffective disorder.

VA treatment records from 2004 and 2005 reveal diagnoses of and treatment for various psychiatric disorders.  In April 2004, the Veteran again participated in a substance abuse program.  The diagnoses on discharge included substance abuse and substance-induced mood disorder.  An April 2005 record shows the Veteran reported nightmares about the treatment he received while he was incarcerated during military service.  He stated he was sent to Fort Riley and confined to hard labor.  He reported problems with anger and flashbacks due to how he was treated.  The physician stated that the Veteran did not have a PTSD diagnosis.  The Veteran was admitted to the hospital from March 2005 through May 2005 and completed another substance abuse program.  The diagnoses on discharge included substance abuse, schizoaffective disorder, and PTSD.  Thereafter, he was transitioned into a vocational rehabilitation work program.  Another May 2005 VA treatment record notes the Veteran's reports of depressed mood, crying spells, feeling guilty, poor sleep, and poor appetite while coping with the deaths of several close family members during the prior year.  He also endorsed flashbacks, panic attacks, and nightmares related to active duty service and anger control difficulties.  A June 2005 VA treatment record reflects diagnoses of schizoaffective disorder and PTSD, which was noncombat related.  The treatment record notes the Veteran's reports of depression.  He also stated that he still heard voices, but not as much since he quit drinking.  He complained of nightmares of being in jail at Fort Riley and beaten during his stay.  He stated that, after discharge, he started to get depressed and had nightmares.  An August 2005 record reveals that the Veteran reported nightmares and poor sleep.  He also indicated that he heard voices.  Mental status examination was performed, and the Veteran reported that he had nightmares related to experiences that occurred while he was incarcerated in military jail.  Specifically, he reported being beaten up, exposed to the rain, and hollered at.  The diagnoses were schizoaffective disorder and PTSD.  

In an April 2005 statement, the Veteran reported that, during service, he received an Article 15 for being AWOL and that he was sentenced to 30 days of hard labor at Fort Riley.  He reported that he was treated unfairly by the sergeant and staff, that he was physically abused by being kicked and thrown out of bed, punched in every area of his body, pulled out of line and jumped, and slapped and punched until his body was sore.  This abuse occurred on a daily basis.  He reported that he had to stand outside in formation in his underclothes in the rain.  He stated that a trash can was placed over his head and beaten on.  He noted that he was told not to say anything to anyone.  He stated that he did not sleep and had nightmares.  He complained of flashbacks, feeling fearful of others, social isolation, and sleep disturbance.

Private medical treatment records from 2006 show diagnoses of and treatment for major depressive disorder with psychotic features.

In March 2009, the Veteran underwent another VA psychiatric examination.  The Veteran reported that he developed symptoms of major depressive disorder with psychotic features during service.  He stated that he was stressed out on the job due to working long hours in the motor pool and being treated poorly by his staff sergeant.  The examiner noted that the Veteran's symptoms of major depressive disorder with psychotic features (formerly schizoaffective disorder) included feeling depressed most of the time, diminished interest in activities, trouble sleeping, low energy and fatigability, feelings of restlessness, feelings of worthlessness, and poor concentration.  He also had delusions of feeling inadequate and hearing voices telling him that he was no good.  He indicated that he sought help at Fort Campbell and was prescribed medication.  Thereafter, the Veteran received an Article 15 for going AWOL and was sent to Fort Riley for incarceration as punishment.  He was confined to hard labor for 30 days and was mistreated, beaten, and dragged in the rain.  He reported that, following that incident, he developed nightmares, flashbacks, anger, nervousness, and depression, along with poor concentration, irritability, short temper, isolation, and trouble sleeping.  These symptoms persisted and, in June 2002, he was admitted to the psychiatric ward for treatment.  The Veteran reported that he worked as a tractor-trailer driver and performed other odd jobs from 1980 to 2009, but that his depressive disorder with psychotic features and PTSD symptoms worsened in February 2009.  Mental status examination was performed, and the diagnoses were major depressive disorder, recurrent, with psychotic features (formerly schizoaffective disorder) and PTSD.  After reviewing the Veteran's claims file, the VA examiner opined that the Veteran's major depressive disorder with psychotic features and schizoaffective disorder were the same condition with a combination of symptoms of mood symptoms and psychotic symptoms.  The examiner reported that the Veteran had a diagnosis of major depressive disorder with psychotic features "for the same condition that started in the service" and he "also has a diagnosis of posttraumatic stress disorder (experiences while in the service while incarcerated at Fort Riley Kansas)."  The Board remanded this claim in July 2009 for further explanation of this opinion.

VA treatment records from 2008 and 2009 show diagnoses of and treatment for major depressive disorder with psychotic features.  In May 2009, the Veteran complained of not sleeping well, being out of a job, and having nightmares and depression.  The diagnoses included major depressive disorder with psychotic features.  A June 2009 record reflects that the Veteran again described the reported traumatic experience that he suffered while incarcerated at Fort Riley during service.  He stated that he was beaten, pulled out of bed at night, hollered at, and had water poured on him while asleep.  He reported that he started to have headaches, dreams, and nightmares, and that he began to become withdrawn and isolate himself.  He noted that he has been depressed since then and complained of feeling hopeless and lacking in motivation.  He described passive thoughts of suicide, anger, frustration, and inability to hold a job.  He indicated that he drank alcohol and used drugs to forget his experiences.  He reported intrusive thoughts and avoidance of anything about torture.  He noted that he heard voices on and off. The diagnosis was PTSD, delayed, noncombat related.

In September 2009, the Veteran underwent another VA psychiatric examination. The Veteran stated that, during service, he received an Article 15 for going AWOL, and that his punishment included incarceration at Fort Riley with hard labor.  He stated that, while incarcerated, he was mistreated, beaten, and dragged in the rain. He reported that, after the incident, he developed nightmares, flashbacks, anger, disbelief of what happened to him, depression, nervousness, poor concentration, irritability, short temper, trouble sleeping, guilt, and feelings of isolation.  He indicated that he tried to block the symptoms out of his mind, but that they persisted to the present time.  The Veteran reported that, from 1980 to 2009, he worked as a tractor trailer driver, but that in February 2009, his major depressive disorder and PTSD symptoms worsened.  He described nightmares and flashbacks about traumatic experiences during service while incarcerated at Fort Riley.  He noted that, in 1990, he quit his job as a tractor trailer driver because he became irritable and impatient with flashbacks, nightmares, a back problem, and headaches.  He stated that, in 2009, he tried to do odd jobs, but became easily frustrated on the job with nervousness, depression, and irritability.  After reviewing the Veteran's claims file, the VA examiner opined that it was "at least as likely as not" that the Veteran's major depressive disorder with psychotic features (formerly schizoaffective disorder) began and worsened during service.  The examiner did not provide any explanation or rationale for the opinion provided.  In a March 2010 addendum to the September 2009 VA examination, however, a different examiner opined that the Veteran's "depression and mood symptoms are less likely than not (less than 50/50 probability) caused by or a result of military service" and noted that the "diagnosis and rationale from the last C&P examination" were compelling and that there was no need to change them.  As noted by the Board, however, in its February 2013 remand, the March 2010 rationale referred to the March 2009 examination report, which the Board had previously found to be inadequate and unclear.  Further, the March 2009 examiner seemingly linked the Veteran's psychiatric disorder to his active service, thus the same rationale could not reasonably support the March 2010 examiner's negative nexus opinion.  Thus, neither the 2009 report, nor the 2010 report, carries significant probative value in this analysis.

VA treatment records from 2010 reflect diagnoses of and treatment for PTSD, schizophrenia, and dementia.

In August 2013, the Veteran underwent another VA examination. This examiner noted the Veteran's reported history of cocaine and alcohol abuse.  The Veteran reported that he discontinued cocaine abuse five to six years before and denied alcohol abuse during the prior two years.  Symptoms were found to include depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances.  The diagnoses were depressive disorder with psychotic features and cognitive disorder. Based upon review of the Veteran's claims files and interview of the Veteran, the VA examiner opined that the Veteran's psychiatric disorders were "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained that review of the Veteran's record showed reasonable adaptive functioning from 1980 until 20 years later.  The examiner noted that the in-service abuse reported by the Veteran was not documented, and that review of the VA treatment records showed an evolution of diagnoses from those related to substance-induced mood disorder during the early 2000's to diagnoses related to thought disorders, and eventually a diagnosis of PTSD.  The examiner referred to the first treatment records from 2002, which note that the Veteran related his symptoms to substance abuse and employment difficulties.  The examiner noted that the "[r]esults of objective psychological testing he completed today suggest he blatantly exaggerated or even fabricated some or many of his psychiatric symptoms," but no explanation was provided for this opinion.  The examiner further noted that the influence of substance abuse, aneurysm in 1989, and surgery for aneurysm "cannot be discounted" in determining the etiology of the Veteran's psychiatric disorders, and that it seemed "far more likely seemingly late-onset mood symptoms and thought symptoms resulted from casual influences such as those noted above than from unsubstantiated abuse during service followed by decades of reasonable functioning."  The examiner concluded that he could not assert that the Veteran's symptoms were "at least as likely as not" caused by or a result of his military service.

As noted by the Court in its October 2014 Memorandum Decision, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The August 2013 VA examiner seemingly ignored the Veteran's account of symptoms over the years dating from the time of his active service and relied solely on the absence of documented treatment in service and in the years immediately following service as the basis for the negative opinion.  For this reason, the Board finds the August 2013 nexus opinion to be inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).

In March 2015, the Veteran underwent a private psychological evaluation.  The psychologist noted that the Veteran's in-service incarceration "occurred long ago at a very different time in a radically different world," noting the racial bias and tension that existed at the time of the Veteran's service.  The psychologist suggested that the Veteran's treatment while incarcerated in service was more severe due to his race.  The psychologist examined the Veteran, including clinical interview, mental status examination, and "a battery of psychological tests."  Based upon the findings, the examiner concluded that the Veteran's current diagnoses include PTSD, moderate to severe, delayed onset; major depressive disorder; schizoaffective disorder; history of polysubstance abuse as self-medication; and low average intellectual functioning.  The psychologist found that the conditions that resulted in the Veteran's psychiatric disabilities began during the Veteran's active service.  In particular, the psychologist found that the in-service assaults during the Veteran's incarceration included clear experience of threats to life and safety, which was worsened by the belief and reality that, at that time, the Veteran was virtually guaranteed of reduced access to equal protection, help, safety, and freedom from differential treatment solely based upon race.  The psychologist concluded that, based upon review of the Veteran's record and clinical interview, it is at least as likely as not that the Veteran's current psychiatric disorder is a direct result of his incarceration to hard labor and racial mistreatment while in service.

In sum, the 2002 VA examination report was without a nexus opinion, the 2009 and 2010 VA examiners' opinions were not deemed adequate for the purpose of analyzing this claim, and the 2013 examiner did not adequately consider the Veteran's lay statements related to his history of symptoms.  In 2015, however, a private psychologist interviewed the Veteran, conducted psychological testing, reviewed the Veteran's relevant records and considered his lay reports as to history and symptoms, and concluded that it is as likely as not that the current psychiatric disorders initially manifested as a result of the Veteran's harsh experiences while incarcerated during active service.  Resolving all doubt in the Veteran's favor, the Board finds that the evidence that the Veteran's current psychiatric disorder is causally connected to his active service is at the very least in equipoise with any evidence against the claim.  Accordingly, with application of the doctrine of reasonable doubt, service connection is warranted for the Veteran's psychiatric disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


